Opinion by
Orlad y, J.,
The transcript of the proceedings before the justice of the peace shows, that the summons in this case was issued and served on the defendant, July 8,1896, .and made returnable July 15 at ten o’clock A. m. On the return day, by agreement *304of the parties, the cause was continued until July 29 when a hearing was had, and the case was held over until August 1, on which date, a judgment in favor of the plaintiff was publicly entered, and the defendant’s attorney was notified of the action of the justice. On'the following August 24 an execution was issued, and three days later, an appeal was asked for by the defendant, which was granted by the justice and filed in the common pleas. On September 7 a motion to strike off the appeal was filed for reasons apparent on the record, to wit: “ That the appeal was not taken for more than twenty days after entering judgment by the justice and notice to the defendant,” on which motion a rule to show cause was granted. Testimony was taken and after argument before the court, on December 7 the rule was made absolute.
Inspection of the record shows that the appeal was not taken by the defendant within twenty days after judgment was given, as is required by law. After the hearing before the justice, the case was held over to a day certain, when judgment was publicly given against the defendant, and his attorney was notified of the fact. The misunderstanding on the part of the defendant doubtless arose by reason of his inability to understand our language, but there is no allegation or proof that he was misled by any act of the justice, and without other reasons this of itself is not sufficient to reverse the order of the court below in striking off the appeal. The judgment is affirmed.